Citation Nr: 1728449	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-21 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

5.  Entitlement to service connection for tension headaches.

6.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected right ankle disability.

7.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right ankle disability.

8.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right ankle disability.

9.  Entitlement to an initial rating in excess of 10 percent for a right ankle sprain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, P.C.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States (U.S.) Marine Corps from June 1974 to June 1978, and in the Arkansas Air National Guard from October 2002 to August 2003.  The Veteran performed additional inactive service in the Arkansas Army and Air National Guard during the period from January 1986 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and P.C. testified at a Board video-conference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is associated with the record.

In a May 2016 decision, the Board found no clear and unmistakable error (CUE) in the August 2006, September 2007, and October 2007 rating decisions that denied service connection for low back pain; denied an initial compensable rating prior to November 3, 2010, and in excess of 10 percent thereafter for pseudofolliculitis barbae; denied a request to reopen the claim for service connection for a left ankle disorder; reopened and remanded the claim for service connection for a low back disorder; reopened and denied the claim for service connection for CTS; denied the claims for service connection for a gastrointestinal disorder, an acquired psychiatric disorder, tension headaches, and a right foot disorder; and remanded the claim for service connection for a left knee disorder and the claim for an initial rating in excess of 10 percent for a right ankle sprain.  

Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the May 2016 decision as to the above issues that were not remanded by the Board.  At the parties' request, the Court did not disturb the Board's finding of no CUE in the August 2006, September 2007, and October 2007 rating decisions; that new and material evidence to reopen the claims for service connection for low back pain and CTS had been received; and the denial of an initial compensable rating prior to November 3, 2010 and in excess of 10 percent thereafter for pseudofolliculitis barbae.  The Court granted the JMR in a February 2017 Order.  The issues remanded by the Court, as well as the issues remanded by the Board, return to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A.
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Winslow v. Brown, 8 Vet. App. 469, 472 (1996) (the Board is bound to follow the Court's mandate).

In the February 2017 JMR, the parties agreed that remand was required in order to obtain VA treatment records dated from August 2014 to the present, Social Security Administration (SSA) records, and service department records covering the period from 1988 to 2003 from the Arkansas Air National Guard and U.S. Army Reserve.  As those records are equally potentially relevant to the three issues that the Board remanded in May 2016, remand of those issues in order to obtain those records is likewise required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from August 2014 to the present; his SSA records; and his service department records from his Reserve and National Guard service, including in the Arkansas Air National Guard and U.S. Army Reserve from 1988 to 2003.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


